Sinkler, J.,
The adjudication of the Auditing Judge finds that the rights of the charitable institutions cannot be determined until the death of the survivor of the three life tenants named by the testator. In his supplemental adjudication he recites that, additional appearances having been entered and briefs filed subsequent to his adjudication, confirmation was suspended in order that he might set forth his opinion more fully. There follows a thorough discussion of the question involved, and the Auditing Judge, adhering to the conclusion reached in his original adjudication, declined to pass upon the question which he finds should wait for decision until the death of the survivor of the three life tenants. The subject having been so carefully considered by the Auditing Judge and then reconsidered by him, it does not seem possible to add anything to what he has so well said.
The exceptions are dismissed and the adjudication and supplemental adjudication confirmed absolutely.